95 F.3d 1154
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Cheung Yau CHENG, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-1504.
United States Court of Appeals, Seventh Circuit.
Submitted Aug. 8, 1996.*Decided Aug. 8, 1996.

Before POSNER, Chief Judge, and ROVNER and EVANS, Circuit Judges.

ORDER

1
Cheung Yau Cheng brings a second motion pursuant to 28 U.S.C. § 2255, raising claims that have already been decided against him in his direct appeal or in his previous section 2255 motion.  For the reasons stated by the district court, the denial of the motion is AFFIRMED.1



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)


1
 During the pendency of this appeal, the President signed into law the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   Title I of the Act significantly curtails the scope of federal habeas corpus review.  We need not decide whether these recent amendments affect the present case, however, because we conclude that even under the more lenient standard previously in place the district court properly denied Cheng's petition